Citation Nr: 0706363	
Decision Date: 03/05/07    Archive Date: 03/13/07

DOCKET NO.  94-15 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for residuals of a back 
injury.

2.  Entitlement to service connection for a psychiatric 
disability, to include schizophrenia and post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The veteran had active service in the U.S. Navy from August 
1972 to August 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Seattle, Washington 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which denied the benefits sought.  

By March 2002 decision, the Board, in pertinent part, found 
that new and material evidence had been submitted to reopen 
the claims of entitlement to service connection for residuals 
of a back injury and for a psychiatric disability, to include 
schizophrenia and PTSD.  Both claims for service connection 
were then reopened, and the Board concluded that additional 
development was necessary prior to considering these service 
connection claims on the merits.  Pursuant to the regulatory 
authority in effect at that time (which has since been 
rescinded), the Board undertook development in this matter.  

In November 2003, the Board issued a remand in this matter, 
after the regulations (which allowed the Board to conduct the 
evidentiary development) were rescinded.  This matter was 
remanded to the RO, via the Appeals Management Center (AMC), 
and additional development was conducted.  In August 2006, 
the AMC issued a supplemental statement of the case (SSOC) in 
this matter and the case was then returned to the Board.  



FINDINGS OF FACT

1.  The preponderance of the objective medical evidence fails 
to establish a link between a current back disability and any 
incident of the veteran's active military service.   

2.  The preponderance of the objective medical evidence fails 
to establish a link between a psychiatric disability, to 
include schizophrenia and PTSD, and any incident of the 
veteran's active military service.

3.  There is no evidence to show that the veteran served in 
combat with the enemy.

4.  Although PTSD has occasionally been diagnosed, these 
diagnoses have not been based on a sufficient stressor, nor 
has the veteran cited any sufficiently detailed or verifiable 
stressors in support of his claim for PTSD.


CONCLUSIONS OF LAW

1.  Residuals of a back injury were not incurred in or 
aggravated by active duty service.  38 U.S.C.A. §§  1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2006).

2.  A psychiatric disability, to include schizophrenia and 
PTSD, was not incurred in or aggravated by active duty 
service, nor may a psychosis be presumed to have been so 
incurred.  38 U.S.C.A. §§  1101, 1110, 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.304(f), 3.307, 3.309 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  The U.S. Court of Appeals for 
Veterans Claims (Court) has held that VCAA notice should be 
provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, No. 
02-1077 (Vet. App. Dec. 21, 2006).  Here, the VCAA was not in 
effect at the time of the initial rating decision, in 1993.  
Thus, the VCAA notice in this matter necessarily post-dated 
the initial rating decision.  

In the present case, the Board finds that the VCAA notice 
requirements have been satisfied with respect to the 
veteran's claims, as the veteran was sent notice letters in 
August 2001, May 2004, June 2005, and August 2005 in which he 
was informed of VA's duty to assist him in substantiating his 
claims under the VCAA, and the effect of this duty upon his 
claims.  Although these VCAA notification letters were sent 
subsequent to the initial rating decision in 1993, the Board 
notes that this matter has been readjudicated subsequent to 
the initial rating decision and subsequent to the various 
VCAA notifications, as evidenced by the supplemental 
statement of the cases (SSOCs) issued in September 2001 and 
August 2006.  Thus, the Board finds that the purpose behind 
the notice requirement has been satisfied because the veteran 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claims.

The Board concludes that these notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
by the notice and assistance provided by the RO.  In 
addition, it appears that all pertinent obtainable evidence 
identified by the veteran relative to his claims has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  
Additionally, the record reflects that the veteran was 
scheduled for VA examinations, as requested by the Board in 
the prior remand.  However, in an April 2006 Report of 
Contact, an employee at the Seattle VAMC indicated that the 
veteran stated he was not willing to come to their facility 
again for any further examinations.  The veteran was advised 
that his failure to attend the examination would cause his 
case to be decided with the evidence of record, and the 
veteran indicated that he did not care and he felt there was 
enough evidence in the file.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claims under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
has held that such remands are to be avoided.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  

In addition to the foregoing analysis, to whatever extent the 
recent decision of the Court in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the Board finds no 
prejudice to the veteran in proceeding with the present 
decision since the veteran's claims are being denied herein, 
and no additional disability ratings or effective dates will 
be assigned.  

II.  Factual Background

Service medical records show that in May 1974 the veteran 
complained of back pain while aboard the USS Ranger.  He 
reported that about 24 hours prior he had been carrying 20 
pounds of heavy gear, he twisted and felt a pop, and he had 
been aching all day.  He reported that when he got of bed for 
duty that night he had severe pain in the middle of his back, 
could not bend, and had difficulty walking.  An x-ray showed 
spasms causing scoliosis, and no fracture.  Three days later 
he returned and continued to have bone spasms in his back 
with morning stiffness.  He was to continue with medication, 
hot soaks, and light duty for three days.  He returned three 
days later and reported he still had morning stiffness and 
some spasms.  Four days later he reported no improvement and 
he was to continue with hot packs and exercise; it was also 
noted that he had a considerable decrease in symptoms and now 
only had a dull ache.  He was to return to duty.  An x-ray 
showed no fracture.  On his separation examination in July 
1976 the veteran's spine was evaluated as clinically normal.  

In a November 1977 private x-ray of the lumbosacral spine, 
there was a moderate levorotatory scoliosis of the 
thoracolumbar junction and mild narrowing of the L5-S1 disc 
space.  There were no associated degenerative hypertrophic 
changes, and the lumbosacral spine was otherwise 
radiographically normal.

Private treatment records from St. Elizabeth's Hospital show 
that in December 1979 the veteran was admitted to the 
hospital after being brought to the emergency room by his 
father. He reported he had been nervous during the last 
several months.  The discharge diagnoses were severe anxiety 
reaction and depressive reaction.  

In a September 1981 x-ray of the lumbosacral spine there was 
a slight rotatory scoliosis towards the left and no 
subluxations or fractures were seen.

In a September 1985 psychiatric evaluation requested by the 
U.S. Postal Service in Yakima, Dr. R. noted he had not 
treated the veteran since 1983, and indicated that it 
appeared that the veteran now had a severe anxiety reaction 
and depressive reaction.  Dr. R. indicated that considering 
episodes of distress when the veteran left the Navy and again 
in 1979, 1982, and now, a diagnosis of manic depressive 
reaction could be entertained.  Dr. R. also noted that if the 
veteran's current behavior was fairly consistent over the 
years and his ability to function more gradually 
deteriorated, then paranoid schizophrenia could be considered 
in its early stage.  

In a Medical Certificate completed by Dr. R., it was noted 
that the veteran had a severe mood disorder with mental 
confusion about every three years since 1976.  Dr. R. 
indicated that the veteran had been under his care since 
1979, and that the veteran's condition had an onset in 1976. 
Dr. R. indicated he had last treated the veteran in August 
1986.  

Received from the veteran in September 1988 were his claims 
for service connection for his back and for "dely stress".  

Also received from the veteran in September 1988 was a 
personal statement in which he reported he wanted to file a 
claim for PTSD.  He reported he was in Vietnam for all of 
1973 to 1975 and from March to August 1976.  He claimed that 
after his discharge from service, he went to work for the 
U.S. Post Office, and that in late 1985, "the Post Office 
said [he] had PTSD and put [him] on a civil service 
disability".  

Received from the veteran in November 1988 was a statement in 
which he reported that during service he slept on the fantail 
deck, under the landing area for incoming and outgoing 
aircraft.  He claimed he had dreams of mid-air crashes during 
the Singapore air show.  He also claimed he was beat up in 
service and was hit by a marine with a gun.

On VA examination in December 1988, the veteran reported he 
injured his back carrying machines in the military in 1973 
and 1975 and again in an auto accident in 1982.  He was found 
to have full range of motion in all joints.  The diagnoses 
included intermittent lower back discomfort.  An x-ray of the 
lumbosacral spine showed no evidence of recent bony injury or 
significant bone pathology to the lumbosacral spine.  

Treatment records from the veteran's treating psychiatrist, 
P.E.R., showed that the veteran received treatment from Dr. 
R. starting in 1979.  In an April 1986 telephone report, Dr. 
R. reported that the veteran had previous difficulties, which 
were noticed for the first time while the veteran was in the 
Navy and again in 1979, 1982, and 1985.  In December 1979 he 
was hospitalized for anxiety reaction, severe, and depressive 
reaction.  In 1982 the veteran was in an automobile accident 
and Dr. R. diagnosed anxiety reaction, severe, with paranoid 
thinking and depressed reaction, moderate to mild.  In August 
1985, a psychiatric evaluation by Dr. R. revealed a diagnosis 
of manic depressive psychosis.  In November 1985 the 
diagnosis was schizo-affective psychosis.  A medical bill 
from Dr. R's office shows that the veteran received treatment 
from December 1979 to May 1988.

At a hearing at the RO in January 1990, the veteran testified 
that he last saw Dr. R. in January 1988, and that he could no 
longer receive psychiatric treatment because he could not 
afford it.  He testified that during active duty he did not 
realize he had mental problems.  He testified that the 
military attributed his problems to alcoholism.  He testified 
that during service he was in the Philippines and two of his 
buddies put a "bennie boy" (which the veteran described as 
a "queer") in his bed with him and when he woke up he beat 
up the "bennie boy".  He claimed his problems started after 
that because he did not know what happened to that person, 
whether he killed him or just maimed him.  He also testified 
that he then went to Hong Kong and two of the brothers (of 
the "bennie boy") tried jumping him and he beat them up 
also.  

In a May 1991 statement, the veteran reported that he went 
into service as a "happy go lucky young person" and came 
out a rebel.  At that time the veteran also submitted an 
undated and unsigned lay statement (believed to be from his 
father) in which the writer detailed the behavior changes 
that the veteran exhibited after spending four years in 
service.  In a May 1991 lay statement, E.A., (apparently the 
veteran's mother) also described behavior changes in the 
veteran.  

In a July 1991 lay statement, B.H. reported knowing the 
veteran during high school, but lost track of him after 
graduation.  B.H. had seen the veteran peddling his bike 
around town and reported he had a hard time communicating and 
seemed to have changed since high school.  

In a December 1991 forensic evaluation conducted by a staff 
psychologist, R.I., of the Federal Bureau of Prisons, 
Metropolitan Detention Center, the diagnoses included 
delusional disorder, persecutory type; rule out organic 
delusional syndrome; and schizoid personality disorder.  R.I. 
indicated that although a schizophrenic process and PTSD were 
alluded to in some of the veteran's records and from his 
report, R.I. found no evidence of such from the veteran's 
presentation or history.  R.I. indicated that none of the 
symptoms for either a schizophrenic process or for PTSD were 
evident in the veteran's case.  

In an April 1992 Intake/Evaluation Summary the veteran was 
evaluated by a case manager and social worker, and the 
diagnoses included intermittent explosive disorder, and PTSD, 
related to previous military service 1971/1976, and 
antisocial personality features were noted.  It was noted 
that the veteran was referred to Central Washington 
Comprehensive Mental Health by Dr. R and his probation 
officer, and the veteran had reportedly requested services 
because of his PTSD related to his military service from 1971 
to 1976.  He agreed to come for individual therapy every two 
weeks.  In a June 1992 Discharge/Termination Summary it was 
noted that the veteran had not attended an appointment and 
had been discharged.

A VA discharge summary showed that the veteran was 
hospitalized from August 1992 to September 1992, and his 
final diagnoses included organic personality disorder.  He 
was referred for a psychology consultation in August 1992, 
and the examiner noted that in view of the veteran's history 
of a significant head injury in 1982 and a fair adjustment 
until that time, he was inclined to the diagnostic 
categorization of organic personality disorder to explain the 
veteran's perseverative fixation on what appears to be a 
delusion involving harassment by the Postal Service.  The 
examiner noted that the veteran otherwise showed no evidence 
of a primary thought disorder.  In an August 1992 VA history 
and physical examination, it was noted that the veteran was 
admitted for rehabilitation of substance abuse.  The 
impressions included organic personality disorder.  

In a November 1992 Pre-Sentence Investigation Report it was 
noted that the veteran was arrested in July 1991 after 
committing a robbery.  In the report, it was noted that the 
veteran underwent an evaluation in April 1992 at the Central 
Washington Comprehensive Mental Health and the evaluator 
based the report entirely on information provided by the 
veteran.  The diagnoses included intermittent explosive 
disorder, and PTSD related to previous military service.  

In a May 1993 VA Social and Industrial Survey, the veteran 
reported intrusive thoughts related to a "queer" coming 
into his room one night when onboard the USS Ranger and 
reported he "hurt him bad".  

On a VA psychiatric examination in June 1993, the diagnoses 
included delusional disorder, persecutive type.  The examiner 
did "not get any good history to suggest any current active 
symptoms of manic depressive illness or [PTSD].  The examiner 
also noted there was no history of active PTSD.

A VA discharge summary shows that the veteran was 
hospitalized from September 1993 to October 1993 basically 
for alcohol and drug rehabilitation.  The final diagnoses 
included organic personality disorder.  A report of his 
history and physical examination upon being admitted showed 
that he reported recurrent pain in his low back.  He was 
noted to have a history of organic personality disorder 
secondary to history of brain trauma.  

In a VA treatment note dated in February 1995, the veteran 
complained of acute low back pain after slipping in the 
shower the night before.  Also, in February 1995, the veteran 
underwent a VA psychological assessment and the diagnoses 
included schizoaffective disorder.

In a December 1995 VA treatment record from the mental 
hygiene clinic the diagnoses included possible PTSD (claim 
pending).  

In a September 1996 VA examination of the spine, the veteran 
reported his back trouble started in 1974 when he was on an 
aircraft, and was sliding or throwing a heavy radio weight 
toward the rear of the aircraft and in doing so his hand 
caught it and pulled him about 10 feet.  He claimed that when 
he got out of the plane, he fell because he could not walk 
and was placed on a stretcher and taken to the hospital.  He 
was given bed rest for the rest of the week and then given 
light duty for two to three weeks.  He reported having a 
serious auto accident in 1982, but did not know at that time 
if his back was hurt, but he did receive chiropractic 
treatments and therapy for four or five months.  He also 
reported the incident in February 1995 when he was on 
crutches in the shower and slipped and fell and twisted his 
back.  The diagnoses included minimal hypertrophic 
degenerative changes of the thoracic spine; chronic 
ligamentous strain of the thoracic spine; and moderate 
scoliosis of the thoracic spine.  

On a September 1996 mental disorders examination the 
diagnoses included delusional disorder, persecutory.

On a VA examination of the spine in December 1996, the 
veteran reported the back injury in service while he was 
removing electronic equipment from an airplane, as well as 
post-service back injuries in 1982 and 1995.  The diagnoses 
included moderate scoliosis of the thoracic spine and 
degenerative joint disease at the area of scoliosis at T6-T7 
and of the remainder of the lower thoracic spine.  The 
examiner was asked if the veteran's last back injury was 
responsible for the findings on the September 1996 x-ray 
report, and noted that there were no x-ray reports dated 
prior to the one in September 1996, and opined that, in the 
absence of these x-rays, the last back injury was probably 
not the basis for the spinal x-ray changes.  

In August 1997 the veteran testified at an RO hearing that he 
was diagnosed with schizophrenia on leaving the Navy.  He 
claimed that he had schizophrenia because while he was in 
service in the Philippines he was reportedly sexually 
assaulted by a man.  He testified that this incident was also 
the stressor event that caused his PTSD.  With regard to his 
back, the veteran testified that he was on the flight deck of 
the USS Ranger in service, transferring radios and when he 
went to throw one of the radios down the corridor his hand 
got stuck and he went down the corridor with the radio.  He 
testified that he had problems with his low back ever since 
then.  

In October 1998, the veteran testified at a hearing at the 
RO.  He described the incident in service when he reported 
unloading radios from a plane and his hand was stuck to the 
handle.  With regard to PTSD, the veteran testified that he 
had PTSD because of the "benny boy" incident.  

In October 2001 the veteran testified at a hearing at the RO 
before the undersigned Veterans Law Judge.  He testified that 
he first injured his back in service while on board the USS 
Ranger, and he described an incident involving removing 
radios from a plane, similar to that described in prior 
hearings.  He testified that when he got out of service he 
was pulled aside and told he had PTSD and "they wanted to 
retire [him] right then".  He claimed he did not want to be 
retired out at his young age and so he was processed out with 
the regular men.  He later testified that in 1978 Dr. R. told 
him he had PTSD and that he should be retired from the post 
office.  He testified that his PTSD was caused when he was 
"hit by a benny boy".  He claimed he was partying in a 
building with his buddies, they were drunk, he was asleep and 
a "benny boy" snuck in on him.  He claimed he grabbed him, 
threw him against a wall, and then he must have blacked out 
because the next thing he knew his buddy was holding him 
saying he killed him and they were off to the boat.  

In June 2005 a request was made by the Appeals Management 
Center (AMC) to obtain information regarding the veteran's 
reported PTSD stressors, involving the incident where he 
reported that he was in bed with a girl and his buddies 
replaced her with a "queer", and the incident where he 
reportedly beat up the brothers of the "queer".  Received 
from CURR, via the Defense Personnel Records Image Retrieval 
System, was the following response:  "Incidents of this type 
involving civilians are usually not found in official 
military records that we utilize to verify stress incidents.  
However, if [the veteran] received medical attention for 
injuries sustained during his military tour of duty it should 
be documented in his OMPF".  

In an April 2006 Report of Contact (VA Form 119), it was 
noted that an employee of the C&P unit of the Seattle VAMC 
stated that he talked to the veteran about a C&P examination 
and the veteran indicated that he did not feel that another 
examination was necessary to prove his claim and stated he 
was not willing to come to the facility again for any further 
examinations.  The VAMC employee reportedly told the veteran 
that his failure to attend the examination would cause his 
case to be decided with the evidence of record, and the 
veteran reportedly indicated that he did not care and that he 
felt that enough evidence was in the file.  

Of record are copies of letters sent to the veteran from the 
Seattle VAMC showing that he was scheduled for several VA 
examinations during February, March, and April 2006, and that 
if he failed to report for schedule examination, his claim 
would be decided based on the evidence available for review 
and that this could result in his claim being denied.

Treatment records from the Walla Walla VAMC dated from April 
2001 through August 2006 showed that the veteran received 
periodic psychiatric treatment, including psychotherapy and 
medication management.  Initially, in May 2001, the diagnosis 
was depression and dependent personality.  In August 2001, 
his diagnosis changed to organic personality.  In February 
2002, it was noted that he had "possible PTSD" and he 
reported he was sexually assaulted in the military.  In 
November 2003, the veteran's diagnosis was PTSD.  

III.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).

Service connection will be rebuttably presumed for certain 
chronic diseases, including arthritis and a psychosis, which 
are manifest to a compensable degree within the year after 
active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

Governing regulations are clear that when, as here, 
entitlement or continued entitlement to a benefit cannot be 
established or confirmed without a current VA examination or 
reexamination and a veteran, without good cause, fails to 
report for such examination, or reexamination, action shall 
be taken in accordance with paragraph (b).  38 C.F.R. § 
3.655(a).  Additionally, 38 C.F.R. § 3.655(b) provides that 
when a claimant fails to report for an examination scheduled 
in conjunction with an original claim for benefits, the claim 
shall be rated based on the evidence of record and when a 
claimant fails to report for an examination scheduled in 
conjunction with any other original claim, the claim shall be 
denied.

i.  Service Connection for Residuals of a Back Injury

Regarding the claim of service connection for residuals of a 
back injury, the record reflects that on prior VA 
examinations of the spine, the diagnoses included scoliosis 
of the thoracic spine, degenerative changes of the thoracic 
spine, and chronic ligamentous strain of the thoracic spine.  
Service medical records show that in May 1974 he sustained a 
back injury for which he was placed on light duty; however 
after about two weeks his symptoms were noted to have 
decreased considerably and he was returned to full duty.  He 
had no other complaints of or treatment for back problems in 
service, and on separation from service in 1976 his spine was 
clinically evaluated as normal.  While it appears that the 
veteran sustained an acute back injury in service, the record 
provides no support for the conclusion that any injury during 
active service was chronic or resulted in his current 
scoliosis, degenerative changes, and chronic ligamentous 
strain of the thoracic spine.  

A post-service treatment record (an x-ray report) dated in 
November 1977 (approximately 15 months after his separation 
from service) showed moderate levorotatory scoliosis of the 
thoracolumbar junction and mild narrowing of the L5-S1 disc 
space, but no associated degenerative hypertropic changes and 
the lumbosacral spine was otherwise normal.  There is, 
however, no indication by competent medical opinion that the 
findings made on the November 1977 x-ray report are in anyway 
related to service, nor was arthritis of the spine shown to 
be manifested in the first postservice year, such that 
presumptive service connection would be warranted under 38 
U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
Subsequent treatment records do not relate a post-service 
back disability to service.  

While the medical evidence is clear that veteran currently 
has a back disability, there is no competent medical evidence 
of record linking his back disability to service, as opposed 
to intercurrent back injuries, which the veteran reported 
occurred in 1982 and 1994.  Although the veteran has asserted 
that he has residuals of a back injury in service, he is a 
layperson and thus does not have competence to give a medical 
opinion on causation.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

The record reflects that the Board requested that the veteran 
be scheduled for a VA examination of the spine and that an 
opinion be obtained regarding whether any current back 
disability is related to service; however, the veteran failed 
to report for such an examination and indicated that he would 
not report for any such examination.  When a claimant fails 
to report for an examination scheduled in conjunction with an 
original claim for benefits, the claim shall be rated based 
on the evidence of record.  38 C.F.R. § 3.655.  Thus, in the 
absence of any competent (medical) evidence of a nexus 
between the veteran's current back disability and service, 
service connection for residuals of a back injury is not 
warranted.  See Hickson, 12 Vet. App. at 253.  In this, and 
in other cases, only independent medical evidence may be 
considered to support Board findings.  The Board is not free 
to substitute its own judgment for that of such an expert.  
See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

When all of the evidence is assembled, the Board is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a fair preponderance 
of the evidence is against the claim, in which case the claim 
is denied.  Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990).  
There is no competent medical evidence of record linking the 
residuals of a back injury or a back disability to service.  
The Board therefore finds that the preponderance of the 
evidence is against the veteran's claim, the benefit-of-the- 
doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.303, Gilbert, supra.

ii.  Service connection for a Psychiatric Disability,
 to include Schizophrenia and PTSD

Service connection for PTSD currently requires: (1) medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a); (2) a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and (3) credible supporting evidence that the 
claimed in-service stressor occurred. 
38 C.F.R. § 3.304(f) (effective March 7, 1997).  Prior to 
March 7, 1997, 38 C.F.R. § 3.304(f) required a "clear" 
diagnosis of PTSD.  See 38 C.F.R. § 3.304(f) (1996).  

More recently, section 3.304(f) was again amended and 
reorganized, with specific regard to PTSD claims based upon 
personal assault upon the veteran not involving any combat 
type of situation. The regulation now reads, in pertinent 
part:

Service connection for [PTSD] requires medical evidence 
diagnosing the condition in accordance with § 4.125(a) of 
this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  Although service connection may be 
established based on other in-service stressors, the 
following provisions apply for specified in-service stressors 
as set forth below:

(1) If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.

(2) If the evidence establishes that the veteran was a 
prisoner-of-war under the provisions of § 3.1(y) of this part 
and the claimed stressor is related to that prisoner- of-war 
experience, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.

(3) If a [PTSD] claim is based on in-service personal 
assault, evidence from sources other than the veteran's 
service records may corroborate the veteran's account of the 
stressor incident. Examples of such evidence include, but are 
not limited to: records from law enforcement authorities, 
rape crisis centers, mental health counseling centers, 
hospitals, or physicians; pregnancy tests or tests for 
sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  VA will not deny a [PTSD] claim 
that is based on in-service personal assault without first 
advising the claimant that evidence from sources other than 
the veteran's service records or evidence of behavior changes 
may constitute credible supporting evidence of the stressor 
and allowing him or her the opportunity to furnish this type 
of evidence or advise VA of potential sources of such 
evidence. VA may submit any evidence that it receives to an 
appropriate medical or mental health professional for an 
opinion as to whether it indicates that a personal assault 
occurred.

67 Fed. Reg. 10,330 (March 7, 2002), now codified at 38 
C.F.R. § 3.304(f) (2006). The effective date of the amendment 
was March 7, 2002, the date of its issuance as a final rule.

Where the regulations pertinent to a decision are amended 
during the course of an appeal, the Board considers both the 
former and the current criteria. See Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003) (overruling Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991), to the extent it held that, 
where a law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to appellant should apply). See also VAOPGCPREC 7-2003 (Nov. 
19, 2003), 69 Fed. Reg. 25179 (2004), 65 Fed. Reg. 33422 
(2000); VAOPGCPREC 3-2000 (April 10, 2000); 38 U.S.C.A. § 
5110(g) (West 2002); 38 C.F.R. § 3.114 (2005).

In Patton v. West, 12 Vet. App. 272 (1999), the Court held 
that special consideration must be given to claims for PTSD 
based on sexual assault.  In particular, the Court held that 
the provisions in the Manuals used by the ROs, which address 
PTSD claims based on personal assault, are substantive rules 
that are the equivalent of VA regulations and must be 
considered.  See also YR v. West, 11 Vet. App. 393, 398-99 
(1998).

The veteran contends that he has a psychiatric disability, to 
include schizophrenia and PTSD, that had an onset in service.  
Service medical records, however, show no finding of or 
treatment for a psychiatric disorder, to include 
schizophrenia or PTSD.  Moreover, the veteran is not entitled 
to service connection on a presumptive basis, as he was not 
diagnosed with any psychosis within one year after service.  
See 38 C.F.R. §§ 3.307, 3.309.

The record reflects that the first post-service medical 
evidence showing a psychiatric diagnosis and treatment 
therefor was in 1979, when the veteran was admitted to a 
private hospital and reported he had been nervous for the 
last several months, and his diagnoses at that time included 
severe anxiety reaction and depressive reaction.  There was 
no indication that these diagnoses or treatment therefor were 
related to service.  

The medical evidence shows that veteran does have a current 
psychiatric disorder, which has been variously diagnosed as 
severe mood disorder; depressive reaction; severe anxiety 
reaction with paranoid thinking; manic depressive psychosis; 
schizo-affective psychosis; delusional disorder, persecutory 
type; schizoid personality disorder; intermittent explosive 
disorder; organic personality disorder; schizoaffective 
disorder; depression; and dependent personality.  There is, 
however, no competent and probative medical evidence of 
record linking any such psychiatric diagnoses to service.  
And although Dr. R. makes reference to "episodes of 
distress" when the veteran left the service and indicated 
that the veteran had a severe mood disorder with mental 
confusion about every three years since 1976, it is clear 
that Dr. R. only started treating the veteran in 1979.  
Furthermore, Dr. R provided no rationale for this conclusion.  
A bare conclusion, even one reached by a medical 
professional, is not probative without a factual predicate in 
the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  
The probative value of a physician's statement is dependent, 
in part, upon the extent to which it reflects "clinical data 
or other rationale to support his opinion."  Bloom v. West, 
12 Vet. App. 185, 187 (1999).  In this case, there is no 
indication that Dr. R's opinions were based on data or facts 
other than the veteran's lay history, and Dr. R. provided no 
rational to support his opinion.  And although the veteran 
has asserted that his psychiatric disorder had an onset in 
service and is related to service, he is a layperson and thus 
does not have competence to give a medical opinion on 
causation.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
As well, the record contains some question as to the 
reliability of the information presented by the veteran.  For 
example, various psychiatric examiners, such as a private 
examiner in December 1991 and VA examiners in 
August/September 1992, and June 1993, observed that the 
veteran had delusions regarding several situations, thereby 
raising the question of what actually occurred.    

With regard to PTSD, the veteran contends he has PTSD due to 
an in-service sexual assault by another man, which he 
referred to as a "bennie boy".  He has not alleged, nor 
does the evidence show, that he engaged in combat with the 
enemy during his period of active service. 

The record reflects that while PTSD has been diagnosed, in at 
least two instances, medical professionals have also in other 
instances found no evidence of PTSD.  In December 1991 a 
private psychologist found no evidence of PTSD.  On a VA 
psychiatric examination in June 1993, the diagnoses included 
delusional disorder, persecutive type, and the examiner found 
no current active symptoms of manic depressive illness or 
PTSD.  On the other hand, in April 1992 a private case 
manager/social worker evaluated the veteran and diagnosed 
intermittent explosive disorder, and PTSD, related to 
previous military service 1971/1976.  (In a Pre-Sentence 
Investigation Report in November 1992 it was noted that the 
April 1992 diagnosis was made entirely based on information 
provided by the veteran, and indeed, the record shows this to 
be the case).  VA treatment records show that in February 
2002, it was noted that the veteran had "possible PTSD" and 
he reported he was sexually assaulted in the military.  In 
November 2003, the diagnosis was PTSD.  These PTSD diagnoses 
appear to be based on the veteran's reported lay history, and 
therefore would not be competent medical evidence upon which 
a grant of service connection may be based.  

Significantly, it is noted that the incident in service 
offered by the veteran as a PTSD stressor took place while he 
was off-duty, and out drinking with his buddies in the 
Philippines, where he was stationed aboard the USS Ranger.  
Given the allegation of a non-combat related PTSD stressor, 
there must be satisfactory corroboration in order to 
establish the existence of such.  Essentially, there has been 
presented no supporting evidence that the claimed in-service 
stressor actually occurred.  The only source of the story 
concerning the purported sexual assault is the veteran 
himself.  Pursuant to VA Manual provisions and Patton, supra, 
VA has attempted to assist the veteran in verifying his 
story.  In a May 2004 letter, VA requested that the veteran 
provide alternative sources of information; however, the 
veteran has not provided any such details.  In short, there 
is no objective evidence which serves to verify the veteran's 
reported stressor, despite efforts by VA to assist the 
veteran in this regard.  The veteran has not provided 
sufficient information to enable any government agency to 
undertake a meaningful effort to corroborate the claimed 
stressor.  Nor has he submitted evidence which would itself 
serve to corroborate the stressor.  See 38 U.S.C.A. § 
5107(a).  The record as it stands does not support the 
noncombat stressors.  See Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996) (Where VA determines that the veteran did not 
engage in combat, the veteran's lay testimony, by itself, 
will not be sufficient to establish the alleged stressor.  
Instead, the record must contain service records or other 
independent credible evidence to corroborate the veteran's 
testimony as to the alleged stressor).

Further, the Board notes neither the appellant's testimony 
nor after-the-fact medical nexus evidence is sufficient 
"credible supporting evidence" of the actual occurrence of an 
in-service stressor.  See Moreau v. Brown, 9 Vet. App. 389 
(1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996).  In other 
words, despite the fact that a medical professional may have 
treated and examined the veteran and found his story to be 
consistent and credible, neither the veteran's written 
statements nor the medical opinions of PTSD based on the 
veteran's history can establish the actual occurrence of an 
in-service stressor.

Based upon the foregoing analysis, the Board finds that a 
preponderance of the evidence in this case is against the 
veteran's claim for service connection for PTSD.  The Board 
is sympathetic to the problems that the veteran has had over 
the years, and realizes the difficulties associated with 
bringing a claim for service connection for PTSD based upon a 
past personal assault.  In the absence of a verified stressor 
and a diagnosis based on such, however, the Board is 
constrained to deny the veteran's claim for service 
connection for PTSD. 

When all of the evidence is assembled, the Board is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a fair preponderance 
of the evidence is against the claim, in which case the claim 
is denied.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  
Evaluating all of the evidence of record, the Board finds 
that the fair preponderance of the evidence indicates that 
the veteran does not have a psychiatric disorder, to include 
schizophrenia and PTSD, that manifest in service or in the 
first post-service year, or that is related to service.  The 
claim of service connection for a psychiatric disorder, to 
include schizophrenia and PTSD, is therefore denied.  38 
C.F.R. §§ 3.303.  In making this decision, the Board has 
considered the benefit-of-the-doubt-doctrine; however, as the 
evidence is not equibalanced, in this regard, it does not 
apply.  Gilbert, supra; 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.




ORDER

Service connection for residuals of a back injury is denied.

Service connection for a psychiatric disability, to include 
schizophrenia and PTSD is denied.



____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


